DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 06/07/2022 in response to PTO Office Action mailed 02/28/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 10, 13, 15, 16, 19 and 20 are amended.  Claims 4, 12 and 18 are canceled.  As a result, claims 1-3, 5-11, 13-17, 19 and 20 are pending in this office action.
Response to Arguments
3.	Applicant's arguments with respect to 35 USC 103 have been fully considered but 
they are moot in view of new ground(s) of rejection. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-3, 5-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jauhari (US 2021/0026858 A1) and in view of Wen (US 2003/1044994) and further in view of Chan (US 2008/0243817 A1).
Referring to claims 1, 10 and 16, Jauhari discloses a method comprising:
collecting, by a processing device, a set of search terms associated with multiple search queries relating to an entity (See para. [0029], para. [0040] and Figure 6, the system identifies and stores keywords/terms/within queries, for example storing terms/keywords associated with queries “ How can I buy Product XT” and “ I want to buy product X” relating to entity such as Product XT, Product X);
identifying, by a neural network executed by the processing device, a set of embedding vectors, wherein each of the set of embedding vectors represents a search term of the set of search terms (See para. [0029], para. [0035], the system assigns an intent tag to a query [e.g. terms/keywords] using SVM vector machines or/and neural network, for example, the query with terms “how can I buy product x?” is classified into an intent of “purchase”, the term “purchase” represents the set of search terms in the query, another example, the query “what’s difference between the basic and advanced versions”” is classified into an intent of “product information”, the term “product information” represents the set of search terms in the query);
generating a cluster including a portion of the set of search terms based on a comparison of embedding vectors associated with the portion of the set of search terms (See para. [0029], para. [0035] and para. [0040], the system constructs a set of clusters of query terms by computing a cosine similarity between the vector representations of the queries, for example, one cluster includes the query terms “how can I buy product XT” and “I want to buy product X”, both set of search terms related on product X);
comparing a size of the cluster to a cluster size threshold level to determine if a first condition is satisfied (See para. [0011] and para. [0046], the system compares a size of the set of clusters according to a response latency range [e.g. a threshold]; and […determining] cluster and one or more cluster metrics (See para. [0083], para. [0087], para. [0089], para. [0090] and Figures 5-7, generating a user interface in application 300 recommending a response to a live query analyzing one or more clusters including clusters 610 and 710 information and scores).
	Jauhair does not explicitly disclose identifying a cluster as a valid-size cluster; generating a user interface to display information associated with the cluster and one or more cluster metrics; determines comparing a noise rate of the cluster to a noise rate threshold level and identifying the cluster as having an acceptable noise level.
	Wen discloses comparing a size of the cluster to a cluster size threshold level to determine that a first condition is satisfied (See para. [0110], comparing the size of the cluster to determine if the size of the cluster meets at least minimum number of points to eliminate very small clusters) […] in response to determining satisfaction of the first condition, identifying a cluster as a valid-size cluster (See para. [0110], determining all clusters consisting of less than the minimum number of points are considered as “noise” are identified as not valid-size cluster and are discarded) and generating a user interface to displaying information associated with the cluster and one or more cluster metrics (See para. [0164]-para. [0169] and Tables 7 and 8, displaying the clustering results with cluster threshold metrics).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the cluster condition of Jauhair to identifying a valid size cluster and display information associated with the cluster and cluster metrics, as taught by Wen. Skilled artisan would have been motivated to design a cluster algorithm to discard noise and better result performance (See Wen para. [0110]).  In addition, both references (Jauhair and Wen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as clustering web queries. This close relation between both references highly suggests an expectation of success.
Jauhair in view of Wen does not explicitly disclose comparing a noise rate, which is related to a distance value. 
Chan discloses comparing a noise rate of the cluster to a noise rate threshold level to determine that a second condition is satisfied wherein the noise rate is less than a noise rate threshold level (See para. [0040], comparing a distance value of the cluster to a threshold distance from nearest non-outlier clusters to determine if a selected criterion is satisfied), wherein the noise rate relates to a distance of the other cluster from a set of other clusters (See para. [0040], the distance value is related to a distance from other non-outlier clusters); in response to determining satisfaction of the first and second condition, identifying the cluster as a valid-size cluster having a noise rate less than the noise rate threshold level (See para. [0040], identifying clusters that do not meet as outliers or noises as valid-size cluster [e.g. selected criteria [a]) having a distance value less than the threshold distance [e.g. selected criteria [c]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the cluster condition of Jauhair to include a noise rate or an outlier value associated with distance, as taught by Chan. Skilled artisan would have been motivated to exclude clusters that are likely do not fall within one of the target user’s area of interest and to refrain from these clusters as recommendation. By excluding these clusters, the quality or utility of the recommendations can be significantly improved (See Wen para. [0034]).  In addition, all references (Chan, Jauhair and Wen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as clustering a collection of items/interests. This close relation between both references highly suggests an expectation of success.
	As to claim 2, Jauhari discloses wherein the first condition is satisfied when the size of the cluster is less than the cluster size threshold level (See para. [0011], para. [0042], para. [0046] and para. [0110], the system determines a size of the set of clusters according to an acceptable response less than a maximum response latency).
	As to claim 3, Jauhari discloses setting a first parameter to establish the cluster size threshold level (See para. [0011] and para. [0046], setting the size of the set of clusters according to the acceptable response latency range).
	As to claims 6, 13 and 19, Wen discloses setting a second parameter to establish the noise rate threshold level (See para. [0110], setting a parameter to determine where the points are located to determine the noise).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the cluster condition of Jauhair to identifying a noise level, as taught by Wen. Skilled artisan would have been motivated to design a cluster algorithm to discard noise and better result performance (See Wen para. [0110]).  In addition, both references (Jauhair and Wen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as clustering web queries. This close relation between both references highly suggests an expectation of success.
As to claims 7 and 14, Jauhair discloses identifying, by a neural network executed by the processing device, a second set of embedding vectors, wherein each of the set of the second set of embedding vectors represents a search term of a second set of search terms (See para. [0029], para. [0035], the system assigns an intent tag to a query [e.g. terms/keywords] using SVM vector machines or/and neural network, for example, the query with terms “how can I buy product x?” is classified into an intent of “purchase”, the term “purchase” represents the set of search terms in the query, another example, the query “what’s difference between the basic and advanced versions”” is classified into an intent of “product information”, the term “product information” represents the set of search terms in the query);
generating a cluster including a portion of the set of the second search terms based on a comparison of the second set of embedding vectors associated with the portion of the set of search terms (See para. [0029], para. [0035] and para. [0040], the system constructs a set of clusters of query terms by computing a cosine similarity between the vector representations of the queries, for example, one cluster includes the query terms “how can I buy product XT” and “I want to buy product X”, both set of search terms related on product X);
	As to claim 8, Jauhair discloses determining a size of the second cluster is greater than the cluster size threshold level (See para. [0011], the size of the set of clusters must be within the acceptable response latency range) and filtering the second cluster from the user interface (See para. [0025], if current cluster is not within the acceptable response latency range, the potential responses to queries in the current cluster is too limited, the system filters extensively to make the response set is within the acceptable response latency range).
	As to claim 9, Jauhair does not explicitly disclose a noise rate threshold level.
	Wen discloses determining a noise rate of the second cluster is greater than the noise rate threshold level and filtering the second cluster from the user interface (See para. [0110], determining for every point in the cluster, there exists another points in the same cluster whose distance is less than the distance threshold eps [e.g. points are densely located] the points must meet the EPS distance from the core points of the clusters, all clusters consisting of less than the minimum number of points are considered as “noise” are identified as not valid-size cluster and are discarded).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the cluster condition of Jauhair to identifying a noise level, as taught by Wen. Skilled artisan would have been motivated to design a cluster algorithm to discard noise and better result performance (See Wen para. [0110]).  In addition, both references (Jauhair and Wen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as clustering web queries. This close relation between both references highly suggests an expectation of success.
	As to claims 11 and 17, Jauhari discloses setting a first parameter to establish the cluster size threshold level (See para. [0011] and para. [0046], setting the size of the set of clusters according to the acceptable response latency range); wherein the first condition is satisfied when the size of the cluster is less than the cluster size threshold level (See para. [0011], para. [0042], para. [0046] and para. [0110], the system determines a size of the set of clusters according to an acceptable response less than a maximum response latency).
	As to claim 15, Jauhair discloses determining a size of the second cluster is greater than the cluster size threshold level (See para. [0011, the size of the set of clusters must be within the acceptable response latency range) and filtering the second cluster from the user interface (See para. [0025], if current cluster is not within the acceptable response latency range, the potential responses to queries in the current cluster is too limited, the system filters extensively to make the response set is within the acceptable response latency range).
	As to claim 20, Jauhair discloses identifying, by a neural network executed by the processing device, a second set of embedding vectors, wherein each of the set of the second set of embedding vectors represents a search term of a second set of search terms (See para. [0029], para. [0035], the system assigns an intent tag to a query [e.g. terms/keywords] using SVM vector machines or/and neural network, for example, the query with terms “how can I buy product x?” is classified into an intent of “purchase”, the term “purchase” represents the set of search terms in the query, another example, the query “what’s difference between the basic and advanced versions”” is classified into an intent of “product information”, the term “product information” represents the set of search terms in the query);
generating a second cluster including a portion of the set of the second search terms based on a comparison of the second set of embedding vectors associated with the portion of the set of search terms (See para. [0029], para. [0035] and para. [0040], the system constructs a set of clusters of query terms by computing a cosine similarity between the vector representations of the queries, for example, one cluster includes the query terms “how can I buy product XT” and “I want to buy product X”, both set of search terms related on product X);
	determining a size of the second cluster is greater than the cluster size threshold level (See para. [0011, the size of the set of clusters must be within the acceptable response latency range) and filtering the second cluster from the user interface (See para. [0025], if current cluster is not within the acceptable response latency range, the potential responses to queries in the current cluster is too limited, the system filters extensively to make the response set is within the acceptable response latency range).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153